                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION


 JULIE KEENEY,
                                                        Case No. 2:20-cv-01048
       Plaintiff,

 v.

 DOLLAR TREE STORES, INC.,                              NOTICE OF REMOVAL

         Defendant.


       Defendant, Dollar Tree Stores, Inc. (“Dollar Tree”) removes this action to the United States

District Court for the Northern District of Iowa, Eastern Division. In support of its removal, Dollar

Tree states:

       1.      On September 28, 2020, Plaintiff Julie Keeney filed a Petition at Law in the Iowa

District Court for Jackson County (“Iowa District Court”) against Dollar Tree, captioned Julie

Keeney v. Dollar Tree Stores, Inc., a Virginia Corporation, 07491 LACV028839. A true and

correct copy of the Petition is attached hereto as Exhibit A.

       2.      Also, on September 28, 2020, Plaintiff filed an Original Notice. A true and correct

copy of the Original Notice is attached hereto as Exhibit B.

       3.      On or about October 5, 2020, the Original Notice and Petition at Law were served

on Dollar Tree.

       4.      On October 6, 2020, a Return of Original Notice was filed. A true and correct

copy of the Return of Original is attached hereto as Exhibit C.

       5.      Defendant has been served with no other process, pleadings, or orders.

       6.      The above-entitled action is a civil action in which Plaintiff assert a claim of

disability discrimination in violation of the Iowa Civil Rights Act, Iowa Code Chapter 216.1, et


       Case 2:20-cv-01048-CJW-KEM Document 1 Filed 10/23/20 Page 1 of 3
seq. (“ICRA”) and the Americans with Disabilities Act (“ADA”), codified at 42 U.S.C. § 12101,

et seq.

          7.     Plaintiff also asserts a tort claim of wrongful termination in violation of public

policy, alleging that Dollar Tree fired her in retaliation for filing a workers’ compensation claim.

          8.     No further proceedings have occurred in the Iowa District Court in this case.

          9.     The Court has original jurisdiction over the ADA claim pursuant to federal

question jurisdiction, 28 U.S.C. § 1331, and the action may be removed to this Court pursuant to

28 U.S.C. § 1441.

          10.    The Court has supplemental jurisdiction over the ICRA claim and the tort claim

for wrongful termination pursuant to 28 U.S.C. § 1367.

          11.    This Notice is filed with the court within thirty days after service on Defendant of

the Petition in the above-entitled action.

          12.    A copy of this Notice of Removal is being filed with the Iowa District Court for

Jackson County.

          WHEREFORE, Dollar Tree Stores, Inc., gives notice of the removal of the above-entitled

action from the Iowa District Court in and for Jackson County to the United States District Court

for the Northern District of Iowa.

                                                       /s/ Frances M. Haas AT0009838
                                                       NYEMASTER GOODE, P.C.
                                                       625 First Street SE, Suite 400
                                                       Cedar Rapids, IA 52401
                                                       Telephone: (319) 286-7000
                                                       Facsimile: (319) 286-7050
                                                       Email: fmhaas@nyemaster.com
                                                       ATTORNEY FOR DEFENDANT




          Case 2:20-cv-01048-CJW-KEM Document 1 Filed 10/23/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, I electronically filed the foregoing with the Clerk
of Court using the EDMS, which will send notification of such filing to:

Emilie Roth Richardson
Roth Law Office, P.C.
1400 University Ave., Suite D
Dubuque, IA 52001
Phone: (563) 557-1611
Email: eroth@rothlawdbq.com
ATTORNEY FOR PLAINTIFF




                                                      /s/ Frances M. Haas




       Case 2:20-cv-01048-CJW-KEM Document 1 Filed 10/23/20 Page 3 of 3
